Order entered December 6, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00540-CR
                                      No. 05-16-00541-CR

                         JAAIBER DENZEL RANDALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-52855-L &F16-52856-L

                                            ORDER
       Before the Court is appellant’s second motion for extension of time to file his pro se

response to counsel’s Anders brief. We GRANT appellant’s motion and ORDER the brief be

filed no later than January 4, 2017. If the response is not received by that date, we may submit

the appeals on the Anders brief filed by counsel.


                                                      /s/   LANA MYERS
                                                            JUSTICE